Electronic Record
                                                                 5ZHIZ.
COA NO: 05-10-00162-CR CCRA NO.


Brown, Derwin Trishun
Appellant


Failure to Register as a Sex Offender/Life/Ann
Offense

16 Yrs TDCJ/$10.000 Fine
Punishment


                   Dallas
                   County
Trial Court: CRIMINAL DISTRICT COURT NO.2

Trial Court No.: F08-56341-NI                MOTION FOR
                  REHEARING IN COA IS
Trial Judge: Adams, Don            ON
Disposition: Affirm
Date: 03/28/2012                   Justice
Justice: Justice Richter    PC no S yes
Publish no DNP yes

CLK RECORD 05/11/2010
RPT RECORD 06/21/2010
STATE BRIEF 03/29/2011
APPELLANT BRIEF 03/04/2011
SUPP CLK RECORD 12/07/2010
SUPP BRIEF
PROSE BRIEF                                                           svuz
                             IN COURT OF CRIMINAL APPEALS

          ftPPSLtflVT PETITION                CCRA DISPOSITION: vAO/fyfA/t*./? Ci?^
FOR DISCRETIONARY REVIEW fr<J CCRA                 <2 - Cf -/?
is GaaM
                                              SIGNED:
JUDGE         /n CU~L~                        JUDGE:

     *bTft~Tt               MOTJON  FOR
                              >TION FOF       MOTION FOR STAY OF MANDATE IS
REHEARING IN CCRA IS
on          MM-CHr 3-0{30n                    on

JUDGE                                         JUDGE